901 So.2d 417 (2005)
DEPARTMENT OF CHILDREN AND FAMILIES, Petitioner,
v.
J.F.C., a Child, Respondent.
No. 5D05-1224.
District Court of Appeal of Florida, Fifth District.
May 20, 2005.
Ralph J. McMurphy of Department of Children and Families, Wildwood, for Petitioner.
No appearance for Respondent.
PER CURIAM.
The Department of Children and Families, ("DCF"), petitions for certiorari relief to quash an order finding a juvenile incompetent to proceed in a delinquency proceeding and committing the juvenile to DCF.
DCF challenges the commitment order because it was entered without prior notice being given to it. All parties to the proceeding agree that failure to give notice was error.
Accordingly, we grant the petition, issue the writ, quash the order of commitment and remand for further proceedings consistent with section 985.223, Florida Statutes (2005).
PETITION GRANTED; REMANDED.
SHARP, W., PETERSON and TORPY, JJ., concur.